Citation Nr: 1620470	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-09 862	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 38 USCA § 1151 for residuals of a stroke caused by hernia surgery.


REPRESENTATION

Veteran represented by:	Dale K. Graham, Agent


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty with the U.S. Navy from June 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.

In his February 2010 substantive appeal, the Veteran indicated that he did not wish to appear at a Board hearing before a Veterans Law Judge, however, in an attached statement his representative requested a Board hearing.  In September 2013, the claims file was referred to his representative for clarification regarding whether the Veteran desired a Board hearing.  In a September 2013 communication, the Veteran's representative stated that the Veteran did not want to appear for a Board hearing and requested that the Board adjudicate his pending appeal.  Therefore, the Board finds that there is no outstanding hearing request pending.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

This matter is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the Veteran's claims file indicates that the development requested in the Board's September 2013 remand has not been completely performed.  At that time the AOJ was specifically instructed to obtain a copy of the Veteran's signed consent form that was located in Vista Imaging.

The record reflects that a September 2006 "Informed Consent" document was uploaded to the electronic file in October 2013, but the actual text of the consent is still not of record.  It notes that the consent form is located in Vista Imaging.  Unfortunately, there has not been the required substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Additionally, it is impossible for the Board to assess the level of understanding the Veteran had of the expected results prior to his hernia surgery.  Although the uploaded document does reflect informed consent regarding the use or refusal of blood products during the procedure, this alone is insufficient to meet VA's duty to assist in this regard.  See Schertz v. Shinseki, 26 Vet. App. 362, 369-70 (2013).

The Board regrets the additional delay.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (providing that where the record before the Board is inadequate, a remand is mandatory rather than permissive).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the full consent document from Vista Imaging, referenced in the September 12, 2006 VA medical record labeled "Informed Consent - Consent," and associate it with the file.

2.  After completing the above action, and any other development as may be indicated, the claim must be readjudicated, to include consideration of whether an addendum opinion is required.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


